DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the band" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the preamble of the claim reciting “for use in a ponytail created by a band” only functionally provides and does not positively recite the band.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. Applicant argues that Keenan fails to teach [1] “the distal end of the hair accessory is attached to a segment of hair” and [2] “a band is secured around the narrow intermediate section to provide a hair extension within the ponytail.” (see Arguments at Page 6). 

[2] With regards to the band attaching to the narrowed intermediate section, Keenan clearly discloses such arrangement in Figure 1, thus meeting the claimed language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Keenan (US Pub # 2016/0270502).
In regards to claims 1-4 and 8, Keenan teaches a hair accessory for use in a ponytail created by a band, comprising a means at a first end (14, where such is a tapered shape at a first end with the taper extending toward one end) configured to pass through a band (20), and a narrow intermediate section (24) extending to a distal end portion (22) of the hair accessory, the distal end portion being wider than the narrow intermediate section (see Figure 4); an attachment (26 where such is a means configured to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan, as applied to claim 4 above, in view of Plenk (DE # 3722108).
In regards to claims 5 and 10-12, Keenan teaches the means at the first end is a dome shaped projection (see Figure 4) that extends from the narrowed intermediate section, which is a neck having a diameter less than a diameter of the distal end projection and less than a diameter of the first end (see Figure 4) and means (26) at the distal end portion for attachment of the segment of hair; but does not teach that the distal projection contains a cup shaped attachment means for attachment of the segment of hair.  However, Plenk teaches a distal projection (25) that includes attachment means formed as a cup-shaped void (26) to receive an attachable (via 31) segment of hair (27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment means on the distal projection of Keenan to be the cup shaped void means of Plenk in order to provide a more discrete attachment of supplemental hair.
Regarding claim 7, Keenan teaches the use of a hair segment; but does not expressly teach the segments of hair are from 75 to 150 grams in weight. However, the instant disclosure describe the weight of the hair segment as being preferable [Page 3] and does not describe it as contributing any unexpected result to the device. As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772